In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: March 14, 2017

*************************                                    UNPUBLISHED
CAROL STANLEY,             *
                           *                                 No. 16-1343V
               Petitioner, *
v.                         *                                 Special Master Gowen
                           *
SECRETARY OF HEALTH        *                                 Notice of Voluntary Dismissal;
AND HUMAN SERVICES,        *                                 Vaccine Rule 21(a).
                           *
               Respondent. *
*************************

                         ORDER CONCLUDING PROCEEDINGS1

       On March 10, 2017, petitioner filed a notice of voluntary dismissal, requesting that this
claim be dismissed pursuant to Vaccine Rule 21(a). Voluntary Dismissal (ECF No. 17). In
accordance with this rule, this case is hereby dismissed without prejudice. The Clerk of the
Court is instructed that judgment shall not enter in the instant case pursuant to 42 U.S.C. §
300aa-21(a).

       IT IS SO ORDERED.

       Any questions about this Order may be directed to my law clerk, Kate Burmeister, at
(202) 357-6375 or kate_burmeister@cfc.uscourts.gov.

       IT IS SO ORDERED.

                                                             s/Thomas L. Gowen
                                                             Thomas L. Gowen
                                                             Special Master


1
  Because this unpublished order contains a reasoned explanation for the action in this case, I
intend to post it to the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days
to identify and move to delete medical or other information, that satisfies the criteria in § 300aa-
12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, I agree that the identified material fits within the
requirements of that provision, I will delete such material from public access.